{¶ 90} I respectfully dissent from the majority opinion.
 {¶ 91} I do agree with the majority, "It is apparent the trial court overlooked or inadequately considered the testimony presented by witnesses other than Ms. Young, Rausch and Allen." (Majority Opinion at ¶ 84). However, when conducting a de novo review of all the evidence, I find Appellant established a likelihood of confusion. Accordingly, I would reverse the trial court's judgment. *Page 18 
                             JUDGMENT ENTRY
For the reasons stated in our accompanying Memorandum-Opinion on file, the judgment of the Muskingum County Court of Common Pleas is affirmed. Costs assessed to appellant. *Page 1